MOSCOWITZ, District Judge.
By this motion Max Epstein, the bankrupt, seeks an order vacating the adjudication in bankruptcy.
Max Epstein was adjudicated a bankrupt (not in this proceeding) and discharged in bankruptcy on September 8, 1933.
On September 24, 1934, the petitioner filed a voluntary petition in bankruptcy in this proceeding, on which day he was adjudicated a bankrupt. He seeks to vacate the second adjudication in bankruptcy upon the ground that the voluntary petition was filed “under a mistaken idea of the law.”
Section 32 (b), subdivision 5 of title 11 USCA, Bankr. Act, § 14b (5), as amended, is a bar to the bankrupt’s discharge, as he was adjudicated a bankrupt herein upon his voluntary petition within six years after his ' first discharge in bankruptcy. Section 32 (b) subdivision 5 of the Bankruptcy Act bars a discharge within the six-year period, but does not bar the filing of a petition in bankruptcy. This court has jurisdiction to receive successive petitions in bankruptcy and make successive adjudications in bankruptcy within the six-year period. The court is only limited in its jurisdiction to the granting of one discharge to the bankrupt within the six-year period. See In re Smith (D. C.) 155 F. 688; In re Little (C. C. A.) 137 F. 521; In re Johnson (D. C.) 233 F. 841.
The bankrupt claims that the petition was filed “under a mistaken idea of the law,” and that therefore he is entitled to vacate his adjudication as a bankrupt. No authority has been cited which aids him in this interpretation.
Motion to vacate the adjudication and dismiss the petition in bankruptcy is denied.